DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to include, “in response to applying the backup pacing impulse, incrementing a backup pacing counter; and in response to the backup pacing counter exceeding a threshold value, at least one of recalibrating the stimulation device or initiating a capture threshold test’. The Examiner notes this limitation was previously presented in Claims 8 and 9 and were rejected in the Final Rejection under 35 USC 103 as obvious over Shuros et al. (2019/0126050) in view of Bradley et al. (2003/0208241).
Applicant argues against this combination stating “Bradley detects loss of capture at the same site where the overdrive pacing therapy is delivered” and “the modified Shuros would not increment a backup pacing counter in response to the pulse generator generating the backup pacing pulse.” The Examiner respectfully disagrees.
First, the Examiner notes where Bradley determines loss of capture was not relied upon in the rejection. Shuros clearly states loss of capture is monitored in a HIS pacing system and back-up pacing is provided when loss of capture is detected (par. [0114]; Fig. 6). Bradley was solely relied upon for including a counter in a pacing system for determining the number of times capture was lost and back-up pacing was provided. By accounting for the number of times capture was lost and a back-up pace had to be delivered, the system can monitor its performance and determine if any adjustments need to be made to further optimize its operation. A pacemaker that fails to capture the heart is not functioning properly/optimally and would need to be adjusted to more constantly capture the heart. In the case of Bradley, it is determined that a counter of “2” consecutive loss of capture and backup-up pacing events is the threshold amount to trigger a capture threshold detection test. This provides the benefit outlined in par. [0053] in which the pacemaker is automatically optimized to consistently provide capture and thus eliminating further loss of capture events. In summary, the type of pacing Bradley provides was not relied upon in the rejection and instead the broader disclosure of Bradley regarding optimizing pacing systems in general with automated capture detection/back-up pacing capability (which is the same function provided by Shuros) with a means/method to automatically maintain appropriate pacing parameters that consistently capture the heart.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuros et al. (2019/0126050) in view of Bradley et al. (2003/0208241).
Regarding Claims 1, 7, 9-11, 17, 19 and 20, Shuros discloses a method of controlling backup pacing of a patient heart using a HIS bundle pacing system 200, which is a representative embodiment of system 118 (Abstract; par. [0058];see also Fig. 6, step 658), the system comprising a pulse generator 210, memory (implicitly disclosed in control circuitry 230 for storing stimulation parameters), stimulating electrode in proximity to the HIS bundle (par. [0048]), a backup pacing electrode in proximity to a ventricle of the patient heart (par. [0078]) and at least one sensing electrode 220 adapted to sense electrical activity of the patient heart (par. [0065]). Shuros further discloses providing a HIS pacing pulse and then entering a sensing period (i.e. an HV interval, which is representative of the conduction time between a HIS bundle pace and ventricular response, see par. [0110]) in which the system looks for a ventricular response (see step 620 in Fig. 6, par. [0107]). Once this period expires and loss of capture is determined, a backup pacing pulse is delivered at step 658 (par. [0114]), thus making the time between his bundle pacing and backup pacing an interval greater than the conduction time between HIS bundle pacing and a ventricular response. As a result of this process flow, backup pacing will not be delivered at 658 if a ventricular response is detected during the HV interval, i.e. inhibiting backup pacing of the ventricle when the time between application of the impulse (the HIS pacing pulse) and onset of a measured response is less than the first delay.
Shuros is silent regarding incrementing a counter when back-up pacing is delivered and initiating a capture threshold test once the counter exceeds a threshold. However, in the same field of endeavor, Bradley discloses a pacing system that monitors for loss of capture and initiates a back-up pacing pulse when loss of capture is detected. A counter (an LOC counter) is then incremented and when the counter meets or exceeds “2”, a capture threshold test is initiated (par. [0052]). This provides the benefit of ensuring the first applied pacing pulses are of sufficient energy to actually trigger capture, thus enhancing the success rate of successful capture throughout the operation of the pacing device. This also provides the benefit of maintaining pacing pulses at the minimum energy needed to effect capture, thus reducing battery drain of the device (par. 0009]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Shuros reference to include a back-up pacing counter that initiates a capture threshold test once it exceeds a threshold, as taught and suggested by Bradley, for the purpose of ensuring the first applied pacing pulses are of sufficient energy to actually trigger capture, thus enhancing the success rate of successful capture throughout the operation of the pacing device and of maintaining pacing pulses at the minimum energy needed to effect capture, thus reducing battery drain of the device.
With regards to Claims 3 and 13, Shuros discloses measuring the conduction time to classify the tissue response into different capture types (par. [0117]).
Regarding Claims 4 and 14, Shuros discloses setting an AH delay to 50 ms shorter than a conduction time between the atrium and His bundle (par. [0083]).
In regards to Claims 5 and 15, Shuros discloses defining the AH interval as the difference between the AV interval (atrial event to depolarization of the ventricle) and an HC interval (conduction time between the HIS bundle and the ventricle (par. [0083]).
With regards to Claims 6 and 16, Shuros discloses sensing HV (par. [0072]) and AV intervals (par. [0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792